Citation Nr: 1139461	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-14 325	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  He died on August [redacted], 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that in her May 2008 VA Form 9 (Appeal to the Board of Veterans' Appeals), the appellant requested that she be afforded a Board hearing.  In June 2008, she elected a hearing before an RO hearing officer in lieu of a Travel Board hearing.  Thereafter, in October 2008, the appellant was contacted by the RO regarding her mailing address.  The report of contact notes that the appellant indicated that she did not want a personal hearing.  Accordingly, the appellant's request for a hearing in connection with her appeal is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).  (She is welcome to renew her request by contacting the RO in writing.)


REMAND

Pursuant to 38 U.S.C.A § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2002); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In determining whether a veteran's death was service connected, the first element is always satisfied in that the current disability is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).

The Veteran died in August 2006.  Of record are two certificates of death, one of which lists the Veteran's cause of death as hepatic carcinoma.  An amended certificate of death lists the Veteran's cause of death to be hepatic cancer due to, or as consequence of, diabetes mellitus, type II, due to, or as consequence of, cirrhosis of the liver.  At the time of the Veteran's death, service connection was in effect for (1) posttraumatic stress disorder (PTSD); (2) type II diabetes mellitus; (3) hypertension associated with the diabetes mellitus; (4) peripheral neuropathy of the right upper extremity; (5) peripheral neuropathy of the left upper extremity; (6) peripheral neuropathy of the right lower extremity; (7) peripheral neuropathy of the left lower extremity; (8) tinnitus; and (9) bilateral hearing loss.

The appellant filed a claim for DIC benefits in September 2006.  In support of her claim, she has proffered several theories for how the Veteran's death was related to service.  Specifically, the appellant has asserted that the Veteran's service-connected diabetes mellitus may have contributed to his hepatic carcinoma.  She has also stated her belief that the Veteran's diabetes medication "destroyed his liver, leading to cirrhosis, leading to liver cancer."  She has further asserted that the Veteran's service-connected PTSD caused him to abuse alcohol, which directly led to his cirrhosis and in turn, his hepatic cancer.  

VA's duty to assist a DIC claimant also includes obtaining a medical opinion whenever such an opinion is "necessary to substantiate the claimant's claim."  38 U.S.C.A. § 5103A(a) (West 2002); see Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed.Cir.2008) (Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit").  In Wood v. Peake, the United States Court of Appeals for the Federal Circuit held that 38 U.S.C.A. § 5103A(a) "only excuses the VA from making reasonable efforts to provide [a medical opinion], if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'"  520 F.3d at 1348 (citing 38 U.S.C.A. § 5103A(a)(2)).  

A medical opinion addressing the likelihood that the Veteran's service-connected diabetes mellitus caused or contributed to his death was obtained in June 2009.  The reviewer concluded that the Veteran's diabetes was not a direct cause of death and that it was unlikely that it was a contributing factor in his death.  The reviewer noted that a computerized "EMED" search revealed that obesity and diabetes are possibly implicated in hepatocellular carcinoma most likely through development of NASH (nonalcoholic steatohepatitis), but found that there was no evidence of that abnormality.  The reviewer also indicated that he was unaware of any generally acceptable medical data showing an association between diabetes mellitus and hepatic cirrhosis.

Although the VA physician provided a rationale for his negative opinion, it is unclear whether the provisions of 38 C.F.R. § 3.312(c)(3) were considered.  Section 3.312(c)(3) of title 38, Code of Federal Regulations, provides that "[s]ervice-connected disease or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2011).  The regulation further provides that "[w]here the service-connected condition affects vital organs . . . and is evaluated as 100 percent disabling, debilitation may be assumed."  Id.

Although the Veteran's service-connected diabetes mellitus was rated as only 40 percent disabling, the Veteran was in receipt of TDIU based, in part, on his diabetes mellitus.  Thus, in light of the provision of 38 C.F.R. § 3.312(c)(3), and the fact that diabetes mellitus was listed on the Veteran's amended certificate of death as a contributing cause of hepatic cancer, the Board finds that a remand is necessary to secure a more comprehensive medical opinion.  Accordingly, on remand, the AOJ should request from the clinician who provided the June 2009 opinion an addendum that specifically discusses whether the Veteran's diabetes mellitus produced debilitating effects and general impairment of health to an extent that would have rendered the Veteran materially less capable of resisting the effects of his hepatic cancer and cirrhosis.  See Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  The reviewer should also address the appellant's argument that the Veteran's diabetes medication negatively impacted his liver functioning, leading to cirrhosis and eventually to hepatic cancer.

The Board finds that a remand is also necessary to obtain a medical opinion addressing whether the Veteran's service-connected PTSD contributed to his death.  In this regard, the Board notes that the Veteran was diagnosed as having alcoholic cirrhosis.  In October 2003, the Veteran reported that he "was not a drinker before his combat experiences."  A May 2004 VA outpatient mental health note suggested that the Veteran drank heavily to deal to with his PTSD symptoms.  During a May 2005 mental health examination, the Veteran reported the he began using alcohol excessively in 1967 to help him deal with the stress of the war.  The Veteran stated that he had continued to abuse alcohol since that time, noting that it affected his health.  It was further noted during a June 2006 gastroenterology consultation that the Veteran had a long history of heavy alcohol consumption, drinking two cases of beer a week for at least two decades and possibly as long as 40 years.  His alcohol consumption was curtailed in July 2005 when he stopped drinking alcoholic beer and began drinking non-alcoholic beer.  He reportedly stopped drinking non-alcoholic beer in February 2006 after learning that he had significant liver disease.  

In light of the evidence suggesting an association between the Veteran's alcohol abuse and his service-connected for PTSD and the fact that he was diagnosed as having alcoholic cirrhosis, the Board finds that medical opinion addressing the relationship between the Veteran's PTSD and his alcohol abuse must be obtained.  See 38 U.S.C.A. § 5103A(a)(2).  Specifically, the reviewer should be asked to opine as to whether it was at least as likely as not that the Veteran's alcohol abuse was secondary to his service-connected PTSD.

Also on remand, the appellant must be adequately notified of the information and evidence necessary to substantiate her claim in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  These provisions provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for DIC benefits, VCAA notice must also include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the appellant was provided with a VCAA-notice notice in October 2006, prior to the issuance of Hupp, supra.  That letter, therefore, could not have complied with notice requirements specific to DIC claims.  Thus, on remand, the appellant should be sent a new VCAA notice letter that adequately informs her of the information and evidence necessary to substantiate her claim in accordance with Hupp, supra.  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should send to the appellant a new VCAA notice letter.  The letter should specifically notify her of the information and evidence necessary to substantiate her claim for DIC benefits in accordance with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The appellant should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should request that the clinician who provided the June 2009 opinion, if he is still available, provide an addendum that specifically considers and specifically discusses whether the Veteran's service-connected diabetes mellitus produced debilitating effects and general impairment of health to an extent that would have rendered the Veteran materially less capable of resisting the effects of his hepatic cancer and cirrhosis.  

The reviewer should also address whether the Veteran's diabetes medication negatively impacted his liver functioning, leading to cirrhosis and eventually to hepatic cancer.

The appellant's claims file, including a copy of this remand, must be made available to the clinician for review in connection with the addendum sought.  The reviewer must provide a full and complete rationale for all opinions expressed.  

(If the June 2009 reviewer is no longer available, the AOJ should refer the claims file for review by a VA clinician with the appropriate expertise for an opinion as to the medical probabilities that the Veteran's service-connected diabetes mellitus was either the principal or a contributory cause of the Veteran's death.  The reviewer should consider the appellant's arguments outlined above, as well as questions posed in the preceding paragraphs.  The appellant's claims file, including a copy of this remand, must be made available to the reviewer for review in connection with the requested opinion.)

3.  The AOJ should refer the claims file for review by a VA clinician with the appropriate expertise for an opinion as to likelihood that there existed an association between the Veteran's alcohol abuse and his service-connected PTSD.  Specifically, the reviewer should provide an opinion as to whether it was at least as likely as not that the Veteran's alcohol abuse was caused or made chronically worse by his service-connected PTSD.

The appellant's claims file, including a copy of this remand, must be made available to the reviewer for review in connection with the opinion sought.  The reviewer must provide a full and complete rationale for all opinions expressed.  

4.  The AOJ must ensure that all medical opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the reviewer for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


